DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
Claims 1-4 are examined in the office action of no claims were amended in the reply dated 01/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1, the independent claim recites the transitional phrase “consisting of” with respect to the composition of the aluminum alloy which excludes any element, step, or ingredient not specified in the claim while the dependent claim 2 recites the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. In other words, claim 1 limits the composition to the recited elements while the dependent claim opens the composition to unrecited elements, thereby making claim 2 as being of improper dependent form. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102 (a) and (b) as being anticipated by US 4324596 A of Wuebker (US’596).
Regarding claim 1, US’596 {whole document} teaches “forming elements from aluminum alloys and more particularly to cold working nonheat-treatable aluminum alloys” {col 1:1-10}, “cold worked to the final shape” {abstract}, “alloy to produce an aluminum element capable of withstanding the loads for use as structural elements in automobiles” {col 1:54-60} which reads on a “motor vehicle sheet metal molding” of the instant claims since the prior art teaches of alloy which can be cold worked and shaped (therefore molded) and used in automobiles.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. 
The prior art teaches that it uses 5000 series of aluminum alloys {col 2:38-61} and further teaches “selecting a strain-hardened, H-tempered, nonheat-treatable aluminum alloy bar” {claim 1}, “aluminum alloy is selected to be tempered HX2 wherein X is 1, 2 or 3” {claim 3}, “aluminum alloy is an aluminum-magnesium alloy having more than 1% magnesium” {claim 4} and “alloy includes manganese” {claim 5} which reads on the “non precipitation-hardenable aluminum alloy consisting of aluminum and magnesium and optionally manganese” which is tempered as claimed in the instant claims. Further, the prior art teaches of “cold working” to attain the desired shapes {claim 1, 17-12, 15 and 16; col 2:38-col5:26} thereby reading on the product of the instant claims and thereby meeting all of the required limitations of the instant claims.
Regarding claim 2, the prior art teaches that its “alloy includes manganese” {claim 5} thereby reading on the instant limitation of the alloy having manganese.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-4 are rejected under pre-AIA  35 U.S.C. 102 (a) and (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 4324596 A of Wuebker (US’596).
Regarding claims 3 and 4, it is noted that the prior art is silent regarding the limitations of a) a yield strength Rp0.2 of the motor vehicle sheet metal molding is reduced by maximally 30% relative to the sheet metal (claim 3) and b) a yield strength Rp0.2 which is at least 20% higher than a yield strength of a comparable motor vehicle sheet metal molding made from another sheet metal, said another sheet metal being made of the aluminum alloy and being of a material state defined by a temper designation O/H111 according to the European standard EN515:1993 (claim 4). 
However, MPEP § 2112 III provides that “A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims.” See MPEP § 2112 III. Therefore, although the prior art does not explicitly teach its alloy having this as claimed in the instant claim, since the prior art teaches a substantially identical product as shown above, one skilled in the art would expect the product of the prior art to have the properties as claimed in the instant claim. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
In the alternative, it is noted that the prior art does not explicitly disclose that its alloy as having the properties of a) a yield strength Rp0.2 of the motor vehicle sheet metal molding is reduced by maximally 30% relative to the sheet metal (claim 3) and b) a yield strength Rp0.2 which is at least 20% higher than a yield strength of a comparable motor vehicle sheet metal molding made from another sheet metal, said another sheet metal being made of the aluminum alloy and being of a material state defined by a temper designation O/H111 according to the European standard EN515:1993 (claim 4). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the product of the prior art of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claim 1 above) and b) the claimed and prior art products are produced by identical or substantially identical processes (The prior art teaches substantially similar heat treatment, cold forming and cooling)  Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 01/31/2022 regarding the rejection “Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends” have been fully considered but they are not persuasive.
Claim 1 requires the aluminum alloy “consisting of aluminum and magnesium and optionally manganese”. Although Applicant argues that the term “comprises” in claim 2 only applies to the presence of manganese, claim 2 actually recites “wherein the aluminum alloy comprises manganese” which means that the aluminum alloy of claim 2 is now open to elements that are unrecited. Therefore, claim 2 is in improper dependent form.
Applicant's arguments filed 01/31/2022 regarding the rejection “Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102 (a) and (b) as being anticipated by US 4324596 A of Wuebker (US’596)” have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the claimed product is “entirely different” from the product of the prior art, instant claims require “a motor vehicle steel metal molding”. The prior art US’596 {whole document} teaches “forming elements from aluminum alloys and more particularly to cold working nonheat-treatable aluminum alloys” {col 1:1-10}, “cold worked to the final shape” {abstract}, “alloy to produce an aluminum element capable of withstanding the loads for use as structural elements in automobiles” {col 1:54-60} which reads on a “motor vehicle sheet metal molding” of the instant claims since the prior art teaches of alloy which can be cold worked and shaped (therefore molded) and used in automobiles.
With respect to the arguments that the prior art contains elements that are not explicitly recited in the instant claims, the prior art teaches that it uses 5000 series of aluminum alloys {col 2:38-61} and further teaches “selecting a strain-hardened, H-tempered, nonheat-treatable aluminum alloy bar” {claim 1}, “aluminum alloy is selected to be tempered HX2 wherein X is 1, 2 .
Applicant's arguments filed 01/31/2022 regarding the rejection “Claims 3-4 are rejected under pre-AIA  35 U.S.C. 102 (a) and (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 4324596 A of Wuebker (US’596)” have been fully considered but they are not persuasive.
In response, although the prior art does not explicitly teach its alloy having the properties as claimed, since the prior art teaches a substantially identical product as shown above, one skilled in the art would expect the product of the prior art to have the properties as claimed in the instant claim. In the alternative, it is expected that the product of the prior art of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claim 1 above) and b) the claimed and prior art products are produced by identical or substantially identical processes (The prior art teaches substantially similar heat treatment, cold forming and cooling). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
It is also noted that although applicant argued that the prior art would not have the claimed properties, Applicant has not set forth any evidence and has not satisfied applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims. 
As noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733